El Juez Asociado Señor Aldrey,
emitió la opinión del Tribunal.
En el caso de Solís v. Registrador de Caguas, 28 D.P.R. 118, resolvimos que para inscribir en el registro el derecho de usufructo concedido por un municipio a un particular sobre un solar municipal segregado de otro de mayor cabida, no es de necesidad indispensable el otorgamiento de escri-tura, siendo bastante presentar al registrador una certifica-ción del secretario municipal ereditiva del acuerdo relacio-nado con la concesión.
En este caso se presentó tal certificación al registrador de San Germán pero éste se negó a inscribir la concesión, y consiguientemente la edificación becba en el solar cedido por el municipio, porque en la ordenanza concediendo ese solar se dispuso que el alcalde otorgara la correspondiente escri-tura y ésta no ba sido presentada.
La sección 5 del expresado acuerdo no ordena al alcalde que otorgue escritura de la cesión sino simplemente lo auto-riza para que en nombre del municipio otorgue tal escritura. *319El registrador recurrido le lia dado a esa sección 5 nn al-cance que no tiene.
El defecto subsanable consignado por el registrador en sus negativas no ba sido impugnado en este recurso.
Las resoluciones que negaron la inscripción de la cesión hecha por el municipio de Guánica a favor de Hattie Clara Dunscombe y de la escritura de edificación en el solar cedido deben ser revocadas y ordenarse las inscripciones correspon-dientes, con el defecto subsanable que contienen por no haber sido objeto de este recurso.